DETAILED ACTION
This Office Action is in reply to Applicants response to Non-Final Rejection received on April 27, 2021.  Claim(s) 1, 3-11, and 13-20 is/are currently pending in the instant application.  This application is a continuation of U.S. Patent Application 15/832,431, now U.S. Patent 10,211,832.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to at least claims 1, 3, 5, 7, 8, 10, 11, and 13-15, in the response filed on 4/27/2021.  Claims 2 and 12 have been canceled at this time. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 3-11 and 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,211,832 B1 in view of the instant application admitted prior art Figures 1 and 2 as well as specification support for said Figures. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.

Claim 1 can be drawn to claims 1 and 11 of U.S. Patent 10,211,832; specifically first and second voltage terminals; first, second, and third circuit nodes, a potential of the first circuit node being changed based on an input signal; a flip-flop circuit comprising first and second inverters cross-coupled to each other, the first inverter being coupled between the first voltage terminal and the second circuit node; a first transistor coupled between the second and third circuit nodes, the first transistor having a control electrode coupled to the first circuit node; and a first current control circuit coupled between the third circuit node and the second voltage terminal, an amount of current flowing through the first current control circuit being controlled based on a first code signal.
Regarding the code signal comprising a plurality of bits each of which independently controls a corresponding transistor of the plurality of transistors.  The Examiner points to Figure 2 of the disclosure.  The Figure is labeled as prior art and disclose a plurality of transistors M120 to M12m and M140 to M14m 

Claim 3 can be drawn to claims 1 and 7 of U.S. Patent 10,211,832.
Claim 4 can be drawn to claim 5 of U.S. Patent 10,211,832.
Claim 5 can be drawn to claim 1 of U.S. Patent 10,211,832.
Claim 6 can be drawn to claim 1 of U.S. Patent 10,211,832.
Claim 7 can be drawn to claim 1 of U.S. Patent 10,211,832.
Claim 8 can be drawn to claims 1 and 3 of U.S. Patent 10,211,832.
Claim 9 can be drawn to claims 1 and 5 of U.S. Patent 10,211,832.
Claim 10 can be drawn to claims 1 and 21 of U.S. Patent 10,211,832.
Claim 11 can be drawn to claims 1 and 21 of U.S. Patent 10,211,832.
Claim 13 can be drawn to claims 11 and 5 of U.S. Patent 10,211,832.
Claim 14 can be drawn to claims 1 and 19 of U.S. Patent 10,211,832.
Claim 15 can be drawn to claims 21 and 22 of U.S. Patent 10,211,832.
Claim 16 can be drawn to claim 1 of U.S. Patent 10,211,832.
Claim 17 can be drawn to claims 15 and 18 of U.S. Patent 10,211,832.
Claim 18 can be drawn to claims 1, 5, and 9 of U.S. Patent 10,211,832.
Claim 19 can be drawn to claims 1 and 5 of U.S. Patent 10,211,832.
Claim 20 can be drawn to claim 15 of U.S. Patent 10,211,832.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Publication 2015/0229302 A1 (hereafter Kim) in view of Applicants Admitted Prior Art Figs. 1 and 2 (hereafter AAPA).
Regarding claim 1, Kim discloses first and second voltage terminals (Fig. 2, Vdd and Vss);
a first transistor (transistor P3) coupled between the first voltage terminal (Vdd) and a first circuit node (node ND3); 
a second transistor (transistor P4) coupled between the first voltage terminal (Vdd) and a second circuit node (node ND4), the second transistor comprising a control electrode coupled to the first circuit node (gate control of P4 connected to node ND3); and 
a first current control circuit (transistors N2 and N4) coupled between the second circuit node (node ND4) and the second voltage terminal (Vss), the first current control circuit configured to receive a code signal (D2/D1 signals).
Kim fails to disclose where the control circuit includes a plurality of transistors, wherein the code signal comprises a plurality of bits each of which independently controls a corresponding transistor of the plurality of third transistors. 
AAPA discloses (Fig. 2) a conventional data input buffer where the circuit has a plurality of third transistors (M120-M12m and M140-M14m) wherein the control code signal comprises a plurality of bits (CODE1 and CODE2 contain one bit for each M12 and M14 transistor) and each of which independently controls a corresponding transistor of the third transistors (Fig. 2) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the differential input circuit disclosed by Kim with the current control circuit as taught by AAPA for controlling current in an input buffer as combining prior art elements is known to yield predictable results.

Regarding claim 11, Kim discloses a first transistor (Kim, Fig. 2, transistor P3); 
a second transistor coupled to the first transistor (transistor P4); a plurality of third transistors (transistors N2 and N4) coupled between the second transistor and a voltage terminal (Vss); a fourth transistor (transistor N7) coupled to the first transistor (P3); a fifth transistor (transistor N6) coupled to the N7); and a plurality of sixth transistors (transistors N1 and N3) coupled between the fifth transistor (N6) and the voltage terminal (Vss).
Kim fails to disclose where the control circuit includes a plurality of transistors, wherein the code signal comprises a plurality of bits each of which independently controls a corresponding transistor of the plurality of third transistors. 
AAPA discloses (Fig. 2) a conventional data input buffer where the circuit has a plurality of third transistors (M120-M12m and M140-M14m) wherein the control code signal comprises a plurality of bits (CODE1 and CODE2 contain one bit for each M12 and M14 transistor) and each of which independently controls a corresponding transistor of the third transistors (Fig. 2) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the differential input circuit disclosed by Kim with the current control circuit as taught by AAPA for controlling current in an input buffer as combining prior art elements is known to yield predictable results.

Regarding claim 12, the combination of Kim and AAPA discloses further comprising a current control circuit comprising the plurality of third transistors (Kim, transistors N2 and N4), wherein the current control circuit is configured to receive a code signal (D2/D1 signals).

Regarding claim 13, the combination of Kim and AAPA discloses further comprising another current control circuit comprising the plurality of sixth transistors (Kim, transistors N1 and N3), wherein the other current control circuit is configured to receive another code signal (D1/D2 signals).

Claim Objections
Claims 3-10, 14-20 are not indicated as allowable subject matter as they are fully rejected above under Obviousness-type Double Patenting. 

Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered and are answered herein.  The remarks begin (remarks page 9) with the rejection under 112(b) which related to the language of 

Regarding the rejection under 35 U.S.C. § 102 the Applicants arguments (remarks page 10) are directed to the claim amendments which include  where specific transistors in the current control circuit are independently controlled and the reference of Kim includes transistors which are controlled with complementary signals.  The arguments are not persuasive as they are directed to amended claim language which has not previously been examined.  The rejection under 35 U.S.C. § 102 has been updated at this time to a rejection under 35 U.S.C. § 103 in view of the claim amendments.  The arguments are considered answered at this time. 
Regarding claim 11, the arguments are the same as the arguments for claim 1 (remarks page 10).  The Examiner has updated the rejection which is now a 35 U.S.C. § 103 rejection.  

Regarding the rejection under 35 U.S.C. § 101 obviousness type double patenting, the rejection still stands even with the claim amendments.  The Applicant has not addressed the rejection and feels that doing so at the present time is premature.  The rejection under 35 U.S.C. § 101 obvoiusness type double patenting stands and has been updated above.

In summary, the rejection of the claims has been updated at this time in light of the claim amendments.  The arguments have been fully answered herein.  The claims are not in condition for allowance as alleged by the Applicants and rejections under 35 U.S.C. § 101 and 103 remain.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           June 1, 2021